EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Viderman on 28 July 2021.

The application has been amended as follows: 
Claims 1 – 9 have been cancelled and new claims 11 – 15 have been inserted therefor as follows:


11. (New) A capsule for the preparation of infusion or soluble beverages for low pressure extraction systems, comprising:
a cup defining an inner volume comprising a lower wall intended to be perforated by the beverage extraction system for discharging the beverage, a side wall extending from the lower wall to a lower edge, the sidewall extending from the lower edge up to an upper edge, and an annular stop formed below the lower edge;
a lid, fastened to the upper edge, the lid closing the cup at the top and intended to be perforated by the extraction system for the injection of an extraction fluid;
a sealing disc inserted inside the cup and fastened at the lower edge, dividing the internal volume into a containing volume containing at least one food substance to be infused or dissolved, and a mixing volume for optimal mixing of the food substance in 
a mixing element positioned inside the cup between the sealing disc and the lower wall provided with a plurality of mixing portions adapted to create vorticity in the fluid to allow mixing of the food substance, wherein the mixing element comprises a first collection and channeling portion extending below the sealing disc in the form of a chamber with an extended concave flange and a base, wherein the rim of the concave flange is interference fitted to an underside the annular stop, the base of the mixing element comprises a plurality of small outlet openings; and a final mixing portion is defined between the small outlet openings and the lower wall of the cup. 

12. (New) The capsule according to claim 11, wherein said chamber being extended for an entire height of the mixing volume.

13. (New) The capsule according to claim 11, wherein the mixing element, inserted into the mixing volume of the cup, defines an annular and toroidal outlet chamber between itself, the side wall and the lower wall adapted to receive a perforation element from the extraction system for discharging the beverage.

14. (New) The capsule according to claim 11, wherein the mixing element is a rigid or semi-rigid structure inserted inside the cup and rests on the lower wall.

15. (New) The capsule according to claim 11, wherein the sealing disc is positioned between the containing volume and the lower wall, fixed below the substance, on the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Bartoli discloses a capsule capable of the preparation of infusion or soluble beverages for low pressure extraction systems which comprises a cup defining an inner volume comprising a lower wall capable of discharging the beverage, and a side wall extending from the lower wall to a lower edge, and from the lower edge up to an upper edge, a lid, fastened to the upper edge, adapted to close the cup at the top and intended to be perforated by the extraction system for the injection of an extraction fluid, a sealing disc is inserted inside the cup and fastened at the lower edge, dividing the internal volume into a containing volume containing at least one food substance to be infused or dissolved, and a mixing volume for mixing of the food substance in the extraction fluid, said sealing disc being sealing the containing volume at the base and then to rupture due to the pressure exerted by the fluid, a mixing element positioned inside the cup between the sealing disc and the lower wall, provided with a mixing portion.
Bartoli does not disclose or reasonably teach the mixing element positioned inside the cup between the sealing disc and the lower wall comprises a first collection and channeling portion extending below the sealing disc in the form of a chamber with an extended concave flange and a base, wherein the rim of the concave flange is . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHAIM A SMITH/Examiner, Art Unit 1792                                                                                                                                                                                                        29 July 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792